IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE            FILED
                         JULY SESSION, 1998          August 7, 1998

                                                 Cecil W. Crowson
RICKIE D. REESE,           )                   Appellate Court Clerk
                                C.C.A. NO. 01C01-9707-CC-00314
                           )
      Appe llant,          )
                           )
                           )    BEDFORD COUNTY
VS.                        )
                           )    HON. CHARLES LEE
STATE OF TENNESSEE,        )    JUDGE
                           )
      Appe llant.          )    (Post-Co nviction Re lief)




FOR THE APPELLANT:              FOR THE APPELLEE:

RICKIE D. REESE                 JOHN KNOX WALKUP
Pro Se                          Attorney General and Reporter
SCCC - Apollo A - 218
P. O. Box 279                   CLINTON J. MORGAN
Clifton, TN 38425-5346          Coun sel for the S tate
                                425 Fifth Avenu e North
                                Nashville, TN 37243-0493

                                MIKE MCCOWN
                                District Attorney General

                                ROBERT CRIGLER
                                Assistant District Attorn ey
                                One Public Square, Ste. 100
                                Shelbyville, TN 37160




ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                       ORDER
       Appellant Rickie D. Reese pleaded guilty to one count of aggravated rape.

He was sentenced as a Range I standard offender to fifteen years incarceration

with the Tennessee Department of Correction. Appellant presents the following

issue for our conside ration on this ap peal:         w hethe r the trial c ourt er red in

dismiss ing App ellant's pe tition for post-c onviction re lief.

       After a review of the record, we affirm the judgment of the trial court

pursuant to Court of Criminal Appeals Rule 20.

       Appellant filed his pro se petition for post-conviction re lief in the Bedford

Coun ty Circuit Court on May 30, 1997. On July 7, 1997, the trial court dismissed

Appe llant's petition, determining that the petition was time barred and that it failed

to state a claim upon which relief could be granted. In his petition, Appellant

alleges that he has been incarcerated for five years and fourteen days. He

contends, inter alia , that he is being illegally restrained beyond the lawful period

of incarcera tion beca use the Tenn essee Board of Paroles denie d his re lease until

March 2000. He furthe r claims th at the trial cou rt neglecte d to apprise him that

the plea agreement could be violated at a later date and that the stipulated

condition as to h is thirty percent release eligibility date was discretionary and not

manda tory.

       Prior to the adoption of the recent Post-Conviction Procedure Act, petitions

like the present one had to be filed within three years of the date of the final

action of the highest state appellate court to which an appeal was taken. Tenn.

Code Ann. § 40-30-1 02 (1995, Repl.).              However, the new Post-Conviction

Procedu re Act, which took effect on May 10, 19 95, su bseq uently shortened the

three-year statute of limitations to one year. Tenn. Code Ann. § 40-30-201 et

seq. (Supp. 1996). Appellant's statute of limitations for the filing of a petition for

                                            -2 -
post-conviction relief began to run in 1992, the year in which he avers that he

pleaded guilty. Under either the old or th e new P ost-Co nviction P rocedu re Act,

Appe llant's petition is time barred because he filed the petition five years after the

date of his conviction. W e conclude that the trial court properly dismissed the

May 30, 1997 petition as being barred by the statute of limitations.

      Acco rdingly , we affirm the trial court's judgment pursuant to Court of

Crimina l Appea ls Rule 2 0.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
DAVID G. HAYES, JUDGE




                                          -3 -